Citation Nr: 1600415	
Decision Date: 01/06/16    Archive Date: 01/21/16

DOCKET NO.  09-30 477	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, Mississippi


THE ISSUES

1.  Entitlement to an initial rating for posttraumatic stress disorder (PTSD) in excess of 30 percent for the period prior to August 28, 2008.

2.  Entitlement to an initial rating for PTSD in excess of 50 percent for the period from August 28, 2008 to March 5, 2015.

3.  Entitlement to an initial rating for PTSD in excess of 70 percent for the period since March 5, 2015.

4.  Entitlement to an effective date earlier than March 6, 2015, for the grant of a total rating based upon individual unemployability (TDIU) due to service-connected disabilities.

5.  Entitlement to an effective date earlier than March 6, 2015 for established eligibility to Dependents' Educational Assistance.



REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

James A. DeFrank, Counsel


INTRODUCTION

The Veteran served on active duty from July 1967 to July 1969. 

This matter comes to the Board of Veterans' Appeals (Board) on appeal from December 2008, May 2011 and April 2015 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Jackson, Mississippi.

In the December 2008 rating decision, the Veteran was awarded an evaluation of 30 percent for PTSD, effective August 28, 2008. 

In a May 2011 rating decision, the Veteran was awarded an increased rating of 50 percent for PTSD, effective September 15, 2009. 

In November 2013, the Board granted an increased initial rating of 50 percent, effective August 28, 2008 but also denied entitlement to an initial rating in excess of 50 percent.  The Veteran appealed the issue to the United States Court of Appeals for Veterans Claims (hereinafter, "the Court").  In a May 2015 Memorandum decision, the Court set aside the November 2013 Board decision and remanded the issue to the Board for readjudication consistent with the May 2015 decision.

However, the Board notes that while the issue of entitlement to an initial rating in excess of 50 percent for PTSD was pending before the Court, the RO, in an April 2015 rating decision determined that clear and unmistakable error (CUE) was made in prior decisions.  As a result, the RO assigned an earlier effective date of January 8, 1990 for an initial 30 percent rating for PTSD, assigned an effective date of August 28, 2008 for an initial 50 percent rating for PTSD, and granted an initial 70 percent rating, effective March 6, 2015 for PTSD.

In the April 2015 rating decision, the RO also granted entitlement to a TDIU, effective March 6, 2015 and established eligibility to Dependents' Educational Assistance, effective March 6, 2015.

The Board notes that the RO at the time of its April 2015 rating decision did not have jurisdiction over the matter of higher initial ratings for PTSD as this matter was pending before the Court.  However, the Board notes that the record demonstrates that the Veteran has already received additional compensation pursuant to the April 2015 rating decision such that he would have acquired a reliance (property) interest in any such benefit.  See Murphy v. Shinseki, 26 Vet. App. 510   (2014) (noting that a reliance interest is established when the Veteran receives notification and has begun to receive payment).  Accordingly, the Board finds that while the RO did not have the appropriate jurisdiction at the time of its April 2015 rating decision, the April 2015 rating decision is a favorable finding that the Board does not have jurisdiction to review, and does not intend to disturb.  See Murphy; Id.

Generally, the Board, as a finder of fact, is not bound by favorable determinations by the Agency of Original Jurisdiction (AOJ).  Anderson v. Shinseki, 22 Vet. App. 423, 428 (2009) ("Indeed, the Board is permitted to review the entirety of the proceedings below.").   Although the Board is not bound by favorable findings made by the AOJ and the Board's jurisdictional statute does not limit its ability to review factual findings, an award of increased disability compensation, especially one of which the veteran has been notified and begun to receive payment, differs from a favorable finding of fact or law.  See, Murphy; supra.  "In other words, veterans . . . who have been awarded increased compensation and have begun to receive payment pursuant to that award by the AOJ, have a reliance interest in that compensation that does not arise when the AOJ makes a mere favorable finding of fact or law that does not result in an award of benefits."   Id. at 515.

As a result, the Board has recharacterized the issues on appeal to reflect the favorable findings of the April 2015 rating decision.

The Board also notes that the increases from 30 to 50 percent and 50 percent to 70 percent for PTSD did not constitute a full grant of the benefits sought.  Accordingly, the issues of entitlement to an initial rating in excess of 30 percent for the period from August 28, 2008 to March 5, 2015, entitlement to an initial rating in excess of 70 percent for the period since March 6, 2015 for PTSD, remain in appellate status.  AB v. Brown, 6 Vet. App. 35, 39 (1993).

The Board notes that, in addition to the paper claims file, there is a Virtual VA electronic claims file associated with the Veteran's claim.  A review of the documents in the electronic file reveals additional evidence that will be considered by the Board in this appeal.

The issues of entitlement to an effective date earlier than March 6, 2015, for the grant of a TDIU and entitlement to an effective date earlier than March 6, 2015 for established eligibility to Dependents' Educational Assistance are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  For the period prior to August 8, 2008, the Veteran's PTSD was shown to have been productive of no more than definite social and industrial impairment, and no more than occupational and social impairment with an occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks.

2.  For the period from August 8, 2008 to October 31, 2013, the impairment from the Veteran's PTSD more closely approximated deficiencies in most areas as the Veteran's ability to establish and maintain effective or favorable relationships with people was severely impaired and the psychoneurotic symptoms were of such severity and persistence that there was severe impairment in the ability to obtain or retain employment; total occupational and social impairment is not shown prior to October 31, 2013.

3.  For the period since November 1, 2013, the Veteran had severe PTSD symptoms consistent with total occupational and social impairment.


CONCLUSIONS OF LAW

1.  For the period prior to August 8, 2008, the criteria for an initial rating in excess of 30 percent for PTSD have not been met.  38 U.S.C.A. §§1155, 5103, 5103A, 5107 (West 1991); 38 C.F.R. §§ 3.159, 4.1, 4.3, 4.7, 4.129, 4.132, Diagnostic Code 9411 (effective prior to November 7, 1996); 38 C.F.R. § 4.130, Diagnostic Code 9411 (2015).

2.  For the period since August 8, 2008, the criteria for an initial rating 70 percent for PTSD have been met.  38 U.S.C.A. §§1155, 5103, 5103A, 5107 (West 1991); 38 C.F.R. §§ 3.159, 4.1, 4.3, 4.7, 4.129, 4.132, Diagnostic Code 9411 (effective prior to November 7, 1996); 38 C.F.R. § 4.130, Diagnostic Code 9411 (2015).

3.  For the period since November 1, 2013, the criteria for an initial rating of 100 percent for PTSD have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.1-4 .7, 4.130, Diagnostic Code 9411 (1996).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA's duties to notify and assist claimants in substantiating a claim for VA benefits are found at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 and 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  See also 73 Fed. Reg. 23,353-23,356 (April 30, 2008) (concerning revisions to 38 C.F.R. § 3.159).  Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information, and any medical evidence or lay evidence that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).  In accordance with 38 C.F.R. § 3.159(b)(1), proper notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  Notice should be sent prior to the appealed rating decision or, if sent after the rating decision, before a readjudication of the appeal.  A Supplemental Statement of the Case, when issued following a notice letter, satisfies the due process and notification requirements for an adjudicative decision for these purposes.  See Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006). 

The RO provided notice to the Veteran in a September 2008 letter, prior to the date of the issuance of the appealed December 2008, May 2011 and April 2015 rating decisions.  The September 2008 letter explained what information and evidence was needed to substantiate a claim for service connection, as well as what information and evidence must be submitted by the Veteran, and what information and evidence would be obtained by VA.  

The September 2008 letter also provided the Veteran with information pertaining to the assignment of disability ratings and effective dates, as well as the type of evidence that impacts those determinations, consistent with Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

The Board also notes that for initial rating claims or claims for an earlier effective date, where, as here, service connection has been granted and the initial rating and effective date have been assigned, the claim of service connection has been more than substantiated, as it has been proven, thereby rendering 38 U.S.C.A. § 5103(a) notice no longer required because the purpose that the notice was intended to serve has been fulfilled.  Once a claim for service connection has been substantiated, the filing of a notice of disagreement (NOD) with the rating or the effective date of the disability does not trigger additional 38 U.S.C.A. § 5103(a) notice.  See Dingess v. Nicholson, 19 Vet. App. 473, 490-491; Dunlap v. Nicholson, 21 Vet. App. 112 (2007). 

The record also reflects that VA has made reasonable efforts to obtain or to assist in obtaining all relevant records pertinent to the matters on appeal.  Pertinent medical evidence associated with the claims file consists of service, VA treatment records, private treatment records and the reports of August 1990, November 2008, January 2011 and March 2015 VA examinations.  The August 1990, November 2008, January 2011 and March 2015 reports reflect that the VA examiners reviewed the Veteran's past medical history, recorded his current complaints, conducted an appropriate evaluation of the Veteran, and rendered an appropriate diagnosis and opinion consistent with the remainder of the evidence of record.  As such, the Board finds that the November 2008, January 2011 and March 2015 VA examinations are sufficient upon which to base a decision with regard to these claims.  See 38 C.F.R. § 4.2 (2015); see also Barr v. Nicholson, 21 Vet. App. 303, 312 (2007). 

Also of record and considered in connection with the appeal are the various written statements provided by the Veteran and by the Veteran's representative on his behalf.

Overall, there is no evidence of any VA error in notifying or assisting the Veteran that reasonably affects the fairness of this adjudication.

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the VA shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107(b).

The Board has reviewed all the evidence in the Veteran's claims file.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by the Veteran or obtained on his behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the claim and what the evidence in the claims file shows, or fails to show, with respect to the claim.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000). 


Laws and Regulations

Disability evaluations are determined by the application of VA's Schedule for Rating Disabilities (Rating Schedule), 38 C.F.R. Part 4 (2015).  The percentage ratings contained in the Rating Schedule represent, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during active service and their residual conditions in civil occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1 (2015). 

Generally, the degree of disabilities specified are considered adequate to compensate for considerable loss of working time from exacerbation or illness proportionate to the severity of the several grades of disability.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.1 (2015).  Separate diagnostic codes identify the various disabilities and the criteria for specific ratings.  If two disability evaluations are potentially applicable, the higher evaluation will be assigned to the disability picture that more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned. 38 C.F.R. § 4.7 (2015).  Any reasonable doubt regarding the degree of disability will be resolved in favor of the Veteran.  38 C.F.R. § 4.3 (2015).

The Veteran's entire history is reviewed when making a disability determination.  See 38 C.F.R. § 4.1 (2015).  Where the Veteran timely appealed the rating initially assigned for the service-connected disability within one year of the notice of the establishment of service connection for it, VA must consider whether the Veteran is entitled to "staged" ratings to compensate him for times since filing his claim when his disability may have been more severe than at other times during the course of his appeal.  See Fenderson v. West, 12 Vet. App. 119 (1999).

As noted above, in an April 2015 rating decision, the RO assigned an earlier effective date of January 8, 1990 for an initial 30 percent rating for PTSD, assigned an effective date of August 28, 2008 for an initial 50 percent rating for PTSD, and granted an initial 70 percent rating, effective March 6, 2015 for PTSD.

The Board notes that the regulations pertaining to psychiatric disabilities were revised since November 7, 1996.  Under the previously applicable rating criteria, the evaluation for the Veteran's service-connected PTSD was based on the degree of impairment of his social and industrial adaptability.  38 C.F.R. §§ 4.129, 4.132 (1996).

Under the former criteria of 38 C.F.R. § 4.132, Code 9411 (effective prior to November 7, 1996), a 30 percent rating was assigned when there was definite impairment in the ability to establish or maintain effective and wholesome relationships with people; and where psychoneurotic symptoms resulted in such reduction in initiative, flexibility, efficiency and reliability levels as to produce definite industrial impairment. 

A 50 percent rating was warranted when the ability to establish or maintain effective or favorable relationships with people was "considerably" impaired and by reason of psychoneurotic symptoms the reliability, flexibility and efficiency levels were so reduced as to result in "considerable" industrial impairment." 

 A 70 percent rating was warranted when the above-mentioned impairment was "severe." 

 A 100 percent rating was warranted when the attitudes of all contacts except the most intimate were so adversely affected as to result in virtual isolation in the community.  Totally incapacitating psychoneurotic symptoms, bordering on gross repudiation of reality, with disturbed thought or behavioral processes associated with almost all daily activities, such as fantasy, confusion, panic and explosions of aggressive energy resulting in profound retreat from mature behavior, also warranted a 100 percent rating.  Additionally, a 100 percent rating was warranted when the appellant was demonstrably unable to obtain or retain employment.  38 C.F.R. § 4.132, Diagnostic Codes 9499-9411 (1996). 

The criteria for a 100 percent schedular rating under the regulations in effect prior to November 7, 1996, provided three independent bases for assignment of a 100 percent schedular rating for a psychiatric disorder.  See Johnson v. Brown, 7 Vet. App. 95, 97-99 (1994).  38 C.F.R. § 4.132, Diagnostic Code 9411 (1996).

In a precedent opinion, dated November 9, 1993, the VA General Counsel concluded that the term "definite" (for a 30 percent rating under 38 C.F.R. § 4.132) was to be construed as "distinct, unambiguous, and moderately large in degree."  It represents the degree of social and industrial inadaptability that is "more than moderate but less than rather large."  O.G.C. Prec. 9-93 (November 9, 1993). 

On November 7, 1996, the rating criteria for PTSD were revised and renumbered as 38 C.F.R. § 4.130, Diagnostic Code 9411.  See 38 C.F.R. § 4.130, Diagnostic Code 9411 (effective November 7, 1996). 

Under the revised rating criteria, effective November 7, 1996, a 30 percent rating is warranted when there is occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal), due to such symptoms as: depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), chronic sleep impairment, and mild memory loss (such as forgetting names, directions, recent events). 

A 50 percent evaluation is warranted when there is occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long- term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; and difficulty in establishing and maintaining effective work and social relationships. 

A 70 percent evaluation is warranted when there is occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately, and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work-like setting); and inability to establish and maintain effective relationships. 

A 100 percent evaluation requires total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; and memory loss for names of close relatives, own occupation, or own name. 38 C.F.R. § 4.130, Codes 9499-9411 (2015).

The Board notes that in accordance with the general rating formula, a maximum 100 percent rating is applicable if the manifestations of the service-connected psychiatric disorder result in total occupational and social impairment.  Although the rating formula lists specific symptoms that are indicative of total impairment, the Court has held that the symptoms listed in the rating formula are only examples, and that evidence of those specific symptoms is not required to show that the veteran is totally disabled.  In rating a mental disability, VA is required to consider all symptoms that affect her social and occupational functioning, and not limit consideration to those symptoms listed in the rating formula.  See Mauerhan v. Principi, 16 Vet. App. 436, 442 (2002).  In other words, the primary consideration is whether the manifestations of the service-connected psychiatric disorder result in total social and occupational impairment, regardless of whether the Veteran demonstrates the symptoms listed in the rating formula.

When evaluating the level of disability from a mental disorder, the rating agency will consider the extent of social impairment, but shall not assign an evaluation solely on the basis of social impairment.  38 C.F.R. § 4.126.

One factor for consideration is the Global Assessment of Functioning (GAF) score, which is a scale reflecting the "psychological, social, and occupational functioning in a hypothetical continuum of mental health-illness."  Carpenter v. Brown, 8 Vet. App. 240, 242 (1995) (citing Diagnostic and Statistical Manual of Mental Disorders, Fourth Edition (DSM-IV)).  GAF scores ranging from 51 to 60 reflect moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or co-workers).  Scores ranging from 41 to 50 reflect serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting) or any serious impairment in social, occupational or school functioning (e.g., no friends, unable to keep a job).  Scores ranging from 31 to 40 reflect some impairment in reality testing or communication (e.g., speech is at times illogical, obscure, or irrelevant) or major impairment in several areas, such as work or school, family relations, judgment, thinking, or mood (e.g., depressed man avoids friends, neglects family, and is unable to work).

While the rating schedule does indicate that the rating agency must be familiar with the DSM-IV, it does not assign disability percentages based solely on GAF scores.  See 38 C.F.R. § 4.130. 

It is now well-settled that the Board is precluded from differentiating between symptomatology attributed to a nonservice-connected disability and a service-connected disability, in the absence of medical evidence which does so.  See Mittleider v. West, 11 Vet. App. 181, 182 (1998), citing Mitchem v. Brown, 9 Vet. App. 136, 140 (1996). 

The United States Court of Appeals for the Federal Circuit (Federal Circuit) has held that the Board may not apply a current regulation prior to its effective date, unless the regulation explicitly provides otherwise.   See VAOPGCPREC 7-2003 (Nov. 19, 2003); Kuzma v. Principi, 341 F.3d 1327 (Fed. Cir. 2003) (overruling Karnas v. Derwinski, 1 Vet. App. 308 (1991) to the extent it conflicts with the precedents of the United States Supreme Court and the Federal Circuit).  However, the Board is not precluded from applying prior versions of the applicable diagnostic codes under 38 C.F.R. § 4.71a  to the period on or after the effective dates of the new diagnostic codes if the prior versions were in effect during the pendency of the appeal, as is the case here.  Therefore, the Board may evaluate the Veteran's PTSD disability under the earlier diagnostic codes and the current diagnostic codes, as of their effective dates, in order to determine which version would accord him the highest rating.

Factual Background and Analysis

The Veteran underwent a VA examination in August 1990.  The Veteran reported that he had been married and divorced once.  He was currently living with his second wife and his two children.  His immediate family situation was satisfactory.  He was currently self-employed for the past 2 years as a water pump purification system specialist.  He had never been hospitalized for psychiatric problems and had never received any psychiatric treatment.  He described his psychiatric condition as fair to poor.  He reported flashbacks and being upset at times to the point where he had to be restrained.  His speech was accelerated but there was no evidence of hallucinations.  He did have vivid dreams which were confused with reality at times.  He preferred to be with people and socialized comfortably.  He was oriented to 3 spheres but had some mild confusion during times of stress.  There was no evidence of nervousness or anxiety but he mentioned that he had occasional tension and nervousness which interfered with his daily life.  His general appearance and behavior were appropriate.  There were periods of sadness with feelings of worthlessness along with fatigue, insomnia and poor appetite.  The examiner indicated that the overall impairment of the Veteran's psychiatric illness was moderate.  The degree of industrial impairment was mild to moderate and the degree of social impairment was mild.

The Board notes that there was a diagnosis of PTSD from a private physician in 2002.  However, the Veteran did not pursue treatment at that time at the VA or elsewhere. 

The Veteran underwent a VA examination in November 2008.  The examiner reviewed the claims file and noted that there were no outpatient treatment records for any mental disorder.  The Veteran reported experiencing some symptoms of depression and stated that at times, he did not feel like getting out of bed and spent the day in pajamas.  He stated that during these times, he did not interact with other people.  He said that this has been going on for many years, but he felt that it worsened in the last two years when helicopters started flying over his house, and he began having feelings that he was back in Vietnam.  He said that he discussed these symptoms with his primary care physician in 2002, and his physician referred him to the VA.  The Veteran reported that despite this, he decided not to follow through because he did not trust the VA due to prior bad experiences.

The Veteran reported that he married his second wife in 1973.  He shared that they got along well at times, but had difficulty at other times.  He described needing "a lot of space".  He indicated feeling that he needed to be alone at times to keep from fighting.  The Veteran had 4 children and reported that he was alienated from the 2 that were from his first marriage.  He said that he interacted with his son but was not as close as he would like to be.  He said that his daughter was a 24 year old college student and lived at home.  He said they got along well at times, but they did sometimes fight.

The Veteran reported that he "drinks 2 or 3 gallons of wine a week because it is relaxing" and helps him sleep.  He also reported that he did not have many friends that he spends time with outside of his family.  He indicated that he used to have friends, but said something always seemed to happen to ruin these friendships.   The Veteran said that 20 years ago, he threatened to kill himself and his wife hid his gun.  He said that he no longer owned a gun.  He stated that watching a war movie triggered him to feel suicidal, but he had had no suicide attempts.  The Veteran reported having a history of violence.  Specifically, he assaulted an officer when he was arrested 20 years ago for drunk and disorderly conduct.

On examination, the Veteran's general appearance was described as clean.  His psychomotor activity and speech were noted to be unremarkable.  His affect was normal.  His mood was described as anxious and dysphoric.  His attention was described as being intact.  The Veteran was able to do serial 7's "easily" but was not able to spell a word forward and backward.  His orientation was intact to person, time and place.  His thought process and content were unremarkable.  The Veteran reported not having delusions or hallucinations.  The examiner noted that in terms of the Veteran's judgment, he understood the outcome of his behavior.  His intelligence was noted to be average.  In terms of his insight, the Veteran was noted to understand that he had a problem.  The examiner reported that the Veteran had sleep impairment.  The Veteran reported drinking wine to fall asleep.  He reported that 2 or 3 times a week he tossed and turned for an hour.  He indicated that he woke up 3 or 4 times a night and was not sure why.  He said that he was able to fall back asleep sometimes but not others.  He said that he often checked all of the windows and door locks when he woke up and sometimes checked to see if anyone was in his yard.  He stated that he got around 4 to 5 hours of sleep a night.

The Veteran did not have inappropriate behavior.  He interpreted proverbs appropriately.  The examiner reported that the Veteran did engage in obsessive/ritualistic behavior as he washed and sanitized his hands several times a day and at times spent 15 to 20 minutes washing his hands.  He reported that when he carried bodies in Vietnam, he would often wash his hands over and over again to get rid of the smell.  He said at times he felt that this smell was on his hands and he could not get it off.  He denied that his hand washing significantly interfered with daily activities.

The Veteran reported not suffering from panic attacks.  He also reported not having homicidal or suicidal thoughts.  The examiner noted that the Veteran had good impulse control.  The Veteran was reported to have the ability to maintain minimum personal hygiene.  The examiner also reported that the Veteran did not have a problem with activities of daily living.  His remote, recent, and immediate memory were all described as normal. 

The examiner reported that the Veteran suffered from persistent reexperiencing of the traumatic event by "recurrent and intrusive distressing recollections of the event, including images, thoughts, or perceptions" and "recurrent distressing dreams of the event, acting or feeling as if the traumatic event were recurring."  The Veteran also engaged in "efforts to avoid thoughts, feelings, or conversations associated with the trauma" and "efforts to avoid activities, places, or people that arouse recollections of the trauma."  He had "markedly diminished interest or participation in significant activities" and had a "feeling of detachment or estrangement from others." 

The examiner also reported that the Veteran had persistent symptoms of increased arousal, including: "difficulty falling or staying asleep, irritability or outbursts of anger, hypervigilance, [and] exaggerated startle response."  The examiner found that the Veteran's "disturbance causes clinically significant distress or impairment in social, occupational or other important areas of functioning."  The symptoms were described as chronic.

The Veteran indicated that he had thoughts about his combat experiences on a daily basis.  He described the battle during which he volunteered to retrieve wounded soldiers as being the most pronounced memory and said at times it plays back in his mind and he felt that he could not find the stop button.  He stated that on some days this was so bad he felt he could not interact with others and did not go to work and this has caused financial problems.  He also reported being easily irritated and stated that he left many jobs because of this. 

The Veteran said that he occasionally had periods during which his symptoms were less acute but that these did not last long.  He reported that when he was a pastor at his church, at times he would "just go off" on people and had to resign from his job 3 years ago because of not getting along with others.  He said that he had to resign from 3 churches for this reason.  He indicated that he had a hard time keeping jobs. 

He owned his own business until the mid-1980's when he attended seminary.  He worked in ministry for 25 years until he quit in order to open his water purification business.  The examiner reported that the Veteran had problems related to occupational functioning due to "increased absenteeism" and "poor social interaction." 

The Veteran reported that when his reexperiencing symptoms were acute, he stayed in his room and felt unable to work.  He reported that he did not interact with others during these times, including his wife.  He stated that the last time this occurred a few months ago he missed over 2 weeks of work.  The Veteran said that missing work because of his symptoms has been a financial burden to him and his family.

The examiner diagnosed the Veteran with PTSD, alcohol dependence, and major depressive disorder.  He was assigned a GAF score of 35.  The examiner wrote that the GAF score was "based on serious PTSD, depression, and alcohol dependence symptoms and major impairment in several areas, including social, occupational, and interpersonal functioning.  This Veteran's symptoms of PTSD have impacted several areas of his life, including his ability to work consistently.  He reported that he has changed jobs several times since Vietnam because he is irritable and unable to get along with others."

The examiner noted that the Veteran's judgment was impacted by the Veteran's drinking heavily to sleep and relax.  The examiner noted that the Veteran appeared to be unaware that this can have detrimental effects on his mental and physical health.  His thinking was impacted by "having symptoms of intrusive thoughts that are severe and frequently prevent him from working and interacting with others."  His family relations were impacted in that the Veteran and his wife "often argue and have a strained relationship."  The Veteran's employment was impacted when "his reexperiencing symptoms are acute" and he "stays in his room and does not work, or talk to anyone."  In terms of the Veteran's mood, he described isolating himself when experiencing PTSD symptoms and feeling increased depression.

The examiner opined that the Veteran's prognosis for recovery was poor.  However, the examiner noted that if the Veteran sought help, symptoms may improve.

A September 2009 VA treatment note reported that the Veteran continued to feel depressed.  Panic attacks had increased to every other night.  During some of these attacks he would vomit.  On other occasions he would relive combat experiences.  He also reported increased difficulty remaining on his job.  Symptoms were managed with Citalopram, Quetiapine, and Buspirone.  The Veteran's mood was depressed and affect was mildly dysthymic.  He remained coherent and goal directed.  He was described as constantly on guard and watchful of others.  He also described feelings of numbness and detachment.  He reported sleeping only about 2 hours a night and experiencing night sweats and chills.  Hypervigilance and his checking behavior reportedly increased.  He reported a history of intermittently thinking of suicide.  He also reported visual hallucinations.  He had begun attending outpatient treatment at that time. 

An October 2009 VA treatment reported noted a GAF score of 65.

A March 2010 VA treatment reported noted suicidal and homicidal ideation.  A GAF score of 45 was assigned.

An April 2010 VA treatment report indicated that the Veteran reported being stressed out about several incidents that had recently occurred.  He reported quitting his job due to stress. 

A September 2010 VA treatment note indicated that he was not in compliance with his medications.  It was also noted that the Veteran did not continue with the individual counseling sessions which he had agreed to in April 2010. 

The Veteran was assigned a GAF score 60 in November 2010.  Earlier in the month he had been at 50.

The Veteran was given a negative suicide risk assessment in December 2010 and January 2011. 

The Veteran underwent a VA examination in January 2011.  Prior to the examination, the Veteran completed a ten week outpatient psycho-educational program.  The examiner noted that the Veteran's symptoms did not improve as a result of the treatment.  The examiner also reported that the Veteran attended PTSD support groups.  The Veteran reported that he was still married to his second wife. However, "he described strain on the marriage due to his PTSD symptoms and financial problems."  He also reported that "he is unable to keep a job and is struggling to pay his bills."  The Veteran again reported that he only maintained relationships with 2 of his 4 children.  However, the relationship with the 2 children was described as confrontational at times.

The Veteran brought a letter from his wife to the examination.  The letter indicated that his wife was often fearful of his "volatility and was increasingly concerned about his social withdrawal and inability to get along with others."  The Veteran denied any close or intimate relationships other than with his wife.  He listed no hobbies other than reading and watching television. 

On examination, the Veteran's general appearance was described as clean, neatly groomed, and appropriately dressed.  His psychomotor activity was reported to be hyperactive.  His speech was described as rapid.  His affect was full and his mood was anxious.  He was unable to complete the serial 7's and unable to spell a word forward and backward.  His orientation was intact to person, place, and time.  His thought process and content were described as unremarkable.  He did not have delusions or hallucinations.  However, in terms of his judgment, the examiner noted that the Veteran "does not understand [the] outcome of [his] behavior."  The Veteran was reported to partially understand that he had a problem.  The examiner reported that the Veteran did not have inappropriate behavior.

The Veteran "described intermittent awakenings during the night, each night."  He described experiencing heightened hypervigilance at night that interfered with sleep.  He also reported "recurrent nightmares that are related to combat experiences." 
 
The Veteran did not have any obsessive/ritualistic behavior.  He described panic-like symptoms when he awoke at night from a nightmare.  He would awaken frightened, unable to breathe, heart pounding, with a sense of impending doom.  These same symptoms occurred when hearing helicopters when working as a security officer outside.  The symptoms receded in several minutes.

The Veteran did not report suicidal thoughts but "admitted to vague homicidal ideation at times with no gestures or realistic plan."  The extent of his impulse control was described as poor.  The examiner noted that the Veteran had the ability to "maintain minimum personal hygiene" and there was no problem with activities of daily living.  His remote, recent, and immediate memory were described as normal. 

The examiner noted that the Veteran had "recurrent and intrusive distressing recollections of the event, including images, thoughts, or perceptions" and "recurrent dreams of the event."  The Veteran was reported to take "efforts to avoid thoughts, feelings, or conversations associated with the trauma" and to take "efforts to avoid activities, places, or people that arouse recollections of the trauma."  Also, the Veteran was reported to take "markedly diminished interest or participation in significant activities" and "feeling detachment or estrangement from others."  The Veteran also suffered from persistent symptoms of increased arousal as evidenced by difficulty falling or staying asleep; irritability or outbursts of anger; hypervigilance; and exaggerated startle response.  These symptoms were described as chronic by the examiner and the Veteran reported experiencing no remissions. 

The examiner noted that the Veteran described symptoms similar to the ones described at the earlier VA examination as he had difficulty getting along with others, especially at work; social avoidance as a means of controlling anxiety; recurrent combat related nightmares at night; chronic sleep disturbance; hypervigilance, especially at night; exaggerated startle response to loud noises or noises resembling those associated with trauma; flashbacks when hearing helicopters that have resulted in him leaving work and barricading himself at home; drinking alcohol at night to soothe anxiety and facilitate sleep; irritability with wife and work supervisors; intense feeling of grief and guilt related to combat experiences; depressive episodes resulting in absenteeism from work; feelings of hopelessness; crying spells; and intrusive memories that significantly impact mood and interrupt concentration. 

The examiner also noted that the Veteran demonstrated no cognitive impairments that would prevent him from managing funds.  However his mood and lack of patience would make it difficult at times or he may impulsively make decisions based on mood." 

The Veteran reported working as a security officer and has had that position for 1 to 2 years.  He reported missing 3 weeks of work in the last 12 months due to depression.  He also reported working as a salesman after his previous VA examination but he "quit due to problems with [his] supervisor and [a] poor attendance record."  The examiner noted that the Veteran's problems related to occupational functioning are "decreased concentration" and "poor social interaction."

The examiner diagnosed the Veteran with PTSD and assigned a GAF score of 50.  The examiner noted that the Veteran had three jobs since his last examination.  During his last examination, he was self-employed as he ran a water filter business along with a business partner.  Due to severe depressive symptoms and conflict with his partner, he closed his business.  He described staying in bed for weeks during this time, unable to make sales calls or respond to customer calls.  Several months later, he got a job as an outside salesman.  He stated that conflict developed with his manager and he had problems with absenteeism and tardiness.  He had also suffered from poor concentration (getting lost while driving) and flashbacks (while in his sales truck, a helicopter hovered overhead and he immediately drove home and hid in his house - leaving work without telling his manager).  His manager recommended that he take a leave of absence so he just quit.  Four months later, he got a job at a security company.  The Veteran felt that this job was quite tenuous as he had routine conflict with his manager, and continued to have intrusive thoughts and flashbacks that interfered with his ability to function at work.

In discussing the Veteran's marriage, the examiner noted that the Veteran's wife continued to be the Veteran's only support, yet she was increasingly unable to help the Veteran manage his moods and difficulties at work. 

The examiner also noted that the Veteran used alcohol to self-medicate his anxiety.  He remarked that his current consumption was less than it was several years ago.  He also reported drinking on the job when he worked as a salesman after his business was closed. 

The examiner noted an increase in the Veteran's symptoms in the preceding few months, including: a flashback that resulted in the Veteran barricading himself at home; intrusive thoughts that impede concentration at work (getting lost while driving to work); chronic sleep disturbance; increased social avoidance; increased irritability; lack of consistent employment because of interpersonal problems and absenteeism; alcohol abuse; intense guilt and grief that result in significant depressive episodes; and hypervigilance at night.  The examiner also noted that the Veteran's relationship with his wife appeared to be deteriorating. 

The Veteran indicated in a statement from June 2011 that he had no social contact with friends or relatives and that his work relationships were strained.  He further stated that he was having increasing difficulty being able to work around others without episodes of unprovoked irritability and displays of uncontrolled violence.  He also stated he has panic attacks every day usually at night.  He explained that if a siren or a helicopter flies over it triggers panic attacks with flashbacks.  He also described having periods of unprovoked violence at home and he indicated that he has damaged and broken things.  He also described his recurrent employment problems: "I have a history of only staying employed at most one or two years at a time.  I either get fired or [have an] outburst of anger and quit."  He wrote that at times he becomes confused as to where he was and what was going on around him.  He reported that this made him fearful.  He described himself as the most depressed that he has ever been and that he has to force himself out of bed. 

The Veteran's wife submitted a letter in November 2011.  She indicated that she felt the Veteran's symptoms were getting worse and that he had difficulty keeping employment because of his symptoms.  She gave details of his problems and the circumstances which lead to his leaving various jobs.  The symptoms were reported as frequent anxiety and panic attacks along with nightmares and flashbacks.  She also stated that the Veteran's relationship with family members and friends was at times distant and strained.  Photographs were submitted with the statement showing walls the Veteran damaged while having a fit of rage.  She also reported an altercation with a man in the stands when the family went to a baseball game.  The Veteran had to be restrained. 

March 2012 VA treatment records noted passive thoughts of death but not suicidal or homicidal ideation.  There was no evidence of psychosis found.  The Veteran was reported to have good eye contact, to be cooperative, with speech coherent and goal directed.  Affect was appropriate with mood dysthymic.  The Veteran denied hallucinations, paranoid or grandiose ideations, and homicidal or suicidal thoughts.  He was also oriented to person, place and time. 

In his statement dated in April 2012, the Veteran reported having a verbal altercation with his supervisor at work to the point where she ran to her car to escape him.  The Veteran also reported experiencing hallucinations before going to bed and while checking the perimeter of his house.  He described these hallucinations as shadows from trees, but he indicated that he sees the "real enemy" out there.  

The Veteran had a hearing before the Decision Review Officer at the RO in April 2012.  The Veteran testified that he was currently employed in security work.  He indicated he would have flashbacks at times when he heard a helicopter while patrolling the 'perimeter' but his supervisor allows him to go to a quiet place and do breathing exercises to bring him back to reality.  He indicated he has had four jobs in the last five years.  He also reported that being in the VA medical center treatment program made his symptoms worse as he had to recount his combat experiences.  He indicated that he did not sleep in the same bedroom as his wife because he woke up with panic attacks.  He reported his flashbacks were becoming more frequent and that he had become overly cautious since his treatment.  His wife testified that there were days he became introverted and she stayed away from him.  She also testified that she cared for her husband's personal hygiene and that the Veteran would neglect his appearance without her help.

A November 2013 VA treatment note indicated that the Veteran continued to complain of nightmares, flashbacks, irritability, anger outburst, hypervigilance and anxiety.  He had denied current thoughts of self harm or harm to others but he had experienced intermittent suicidal thoughts over the years.  He continued to struggle with his employment as a security guard.  He was easily irritated by his coworkers and felt that they did not understand his struggles with his PTSD.  His wife confirmed that the Veteran's PTSD had been chronic and intense.  The Veteran lived with his wife of 40 years and she was supportive.  There were deficits in short-term memory.  He was awake, alert and oriented.  The diagnosis was PTSD with depression not otherwise specified (NOS).  A GAF score of 40 was assigned.  The VA psychiatrist opined that the Veteran should not be working as a security guard in light of his severe PTSD but the Veteran and his wife indicated that they needed the Veteran's income.  The psychiatrist was doubtful that the Veteran could sustain gainful employment at this time.  

The Veteran underwent a VA examination in March 2015.  The Veteran had a diagnosis of chronic PTSD.  The examiner described the Veteran's level of occupational and social impairment as occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking and/or mood.  The examiner noted that the Veteran's symptoms had worsened since his last VA examination in January 2011.  He had more time on his hands to think since he was no longer working.  Tension between the Veteran and his wife had increased.  He was disconnected from others and was estranged from 3 of their 4 children.  He was fired from his security guard job after working there for 2 1/2 years due to his PTSD symptoms that caused him to withdraw from time to time when he became stressed.  He was reassigned by his employer but could not get used to the new environment.  He had been off of work for almost a year.  Since he had not been working, his symptoms had gotten worse with his anxiety becoming more persistent.  He did not go to be until 4 or 5 in the morning and had trouble sleeping even then.  The Veteran's biggest issue was his irritability and snappishness that appeared to be getting worse.  He often thought that his situation was hopeless and he felt helpless.  He no longer drank.  His symptoms included depressed mood, anxiety, suspiciousness, panic attacks more than once a week, chronic sleep impairment, impairment of short term and long term memory, impaired judgment, difficulty in adapting to stressful circumstances, suicidal ideation and impaired impulse.

On examination he was neatly dressed with good grooming and hygiene.  His attitude was mildly agitated but cooperative.  No unusual behavior was noted.  His speech was within normal limits.  His mood was anxious, depressed and irritable with congruent affect.  His thought processes were goal-directed and logical.  No suicidal or homicidal ideation was noted during the interview though the Veteran indicated that he was having these thoughts more often now that he was no longer working.  No hallucinations or delusions were noted.  He was fully oriented in all spheres.  Memory and concentration were fair.  Insight and judgment were poor to fair.  He was not capable of managing his own financial affairs as his wife did this for him.  The Veteran endorsed feeling that his future was hopeless and would only get worse.  He could not get any pleasure from the things he used to enjoy, had trouble making any decisions and slept most of the day.  The examiner indicated that the Veteran's symptoms had worsened now that he had more time on his hands without work such that they were causing occupational and social impairment with deficiencies in most areas such as work, family relations, judgment, thinking or mood due to such symptoms as suicidal ideation, impaired impulse control, difficulty in adapting to stressful circumstances, impaired judgment, impaired memory, chronic sleep impairment, panic attacks more than once a week, suspiciousness, depression and anxiety.

Period prior to August 28, 2008

The Board finds that the assignment of an initial disability rating greater than 30 percent for the Veteran's service-connected PTSD for the period prior to August 28, 2008 is not warranted on the basis of evidence showing definite impairment in the ability to establish or maintain effective and wholesome relationships and definite industrial impairment. 

At that time, the Veteran was living with his second wife and two children and his family situation was described as "satisfactory". There was no evidence that he was unable to obtain or keep friendships as he indicated that he preferred to be with people and socialized comfortably.  While he had problems with flashbacks and when he got upset, he was self-employed for the past 2 years with no evidence that his PTSD symptoms resulted in "considerable" industrial impairment.

Accordingly, an initial evaluation in excess of 30 percent is not warranted because the Veteran was able to maintain relationships with his family members and did not have "considerable" industrial impairment. 

There is no significant objective evidence of symptomatology required for the next higher (50 percent) evaluation, such as (for example only) symptoms as flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks (more than once a week); difficulty in understanding complex commands; impairment of short-and long-term memory, impaired judgment, impaired abstract thinking, disturbances of motivation and mood, or difficulty in establishing and maintaining effective work and social relationships, and the demonstrated psychiatric symptoms are not shown to have resulted in the required level of impairment in most of the referenced areas.   As such, an initial evaluation in excess of 30 percent under the criteria in effect prior to November 1996 is not warranted. 

From November 7, 1996, the Board has also considered the revised rating criteria. Under the new criteria, an initial evaluation in excess of 30 percent is not warranted.  While the Veteran described his psychiatric condition as fair to poor as he reported occasional tension and nervousness which interfered with his daily life, the Veteran's orientation was normal or not impaired and his general appearance and behavior were appropriate.  

Additionally, while there were periods of sadness with feelings of worthlessness along with fatigue, insomnia and poor appetite, the August 1990 VA specifically examiner indicated that the overall impairment of the Veteran's psychiatric illness was moderate while the degree of industrial impairment was mild to moderate and the degree of social impairment was mild.

Therefore, for this time period, the Veteran's symptoms did not result in occupational and social impairment with reduced reliability and productivity, nor are the demonstrated psychiatric symptoms shown to have resulted in the required level of impairment in most of the referenced areas.  Therefore, prior to August 28, 2008, the Veteran's symptomatology correlates to no more than an initial evaluation of 30 percent under the revised criteria.  

In summary, the Veteran's symptoms are not shown to be sufficiently severe to have resulted in considerable industrial impairment, or an occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks, and the Board has determined that the preponderance of the evidence shows that the Veteran's PTSD more closely resembles the criteria for an initial evaluation of not more than 30 percent.

Period from August 28, 2008 to October 31, 2013

The Board finds that from August 28, 2008 to October 31, 2013, the Veteran's PTSD-related symptoms more nearly resemble that of severe and industrial impairment that warrants an initial 70 percent rating under the former psychiatric rating criteria.  38 C.F.R. § 4.132, Diagnostic Code 9411 (1996).  

Overall, for the period since August 28, 2008, the Veteran has had a history of anxiety, difficulty sleeping, vigilance symptoms, intrusive thoughts and flashbacks, decreased energy and motivation, social isolation, and experiencing a decrease in quality of life.  The record also shows documented disciplinary problems at work during the applicable time period.  Notably, the November 2008 VA examiner reported that the Veteran had a hard time keeping jobs and that the Veteran had problems related to occupational functioning due to "increased absenteeism" and "poor social interaction."   The January 2011 VA examiner noted that the Veteran continued to have intrusive thoughts and flashbacks that interfered with his ability to function at work.

The Veteran also had GAF scores ranging from 35 to 65 with multiple treatment notes during this period.  Notably, the January 2011 VA examination assessed the Veteran with a GAF score of 50.  These GAF scores ranging between 41-50 are largely consistent with the assignment of a 70 percent disability rating.  

Accordingly, the Board finds that an initial 70 percent rating is warranted for the period from August 8, 2008 to October 31, 2013 as the impairment from the Veteran's PTSD more closely approximated deficiencies in most areas as the Veteran's ability to establish and maintain effective or favorable relationships with people was severely impaired and the psychoneurotic symptoms were of such severity and persistence that there was severe impairment in the ability to obtain or retain employment.

However, after reviewing evidence of record as a whole, the Board finds that the assignment of an initial disability rating greater than 70 percent for the Veteran's service-connected PTSD is not warranted for the period from August 8, 2008 to October 31, 2013.

During this period, the Veteran was not in virtual isolation in the community and he did not exhibit totally incapacitating psychoneurotic symptoms bordering on gross repudiation of reality.  Although the Veteran had depressed mood, anxiety, suspiciousness, panic attacks, chronic sleep impairment, impairment of short term memory, impaired judgment, difficulty in adapting to stressful circumstances, suicidal ideation and impaired impulse, there was no evidence of disturbed thought or behavioral processes such as fantasy, confusion, or panic.

Additionally, while the Veteran had notable occupational impairment due to his psychiatric disability, there was no evidence that he was unable to obtain or retain employment during the applicable time period.  Rather, the evidence showed that he had multiple jobs including work as a security guard.

In not granting a 100 percent schedular rating for PTSD for the period since from August 8, 2008 to October 31, 2013, the Board is not minimizing the severity of the Veteran's symptoms.  The Board notes that the evidence demonstrates that the Veteran experienced significant social impairment as a result of his PTSD and that the Veteran's wife testified that she cared for the Veteran's personal hygiene and that he would neglect his physical appearance if not for her.  Further, the Veteran at various times expressed a belief that the government was attempting to kill veterans via medication.  Additionally, the Board notes that the Veteran was assigned a GAF score of 35 by a VA examiner in November 2008 which reflected some impairment in reality testing or communication (e.g., speech is at times illogical, obscure, or irrelevant) or major impairment in several areas, such as work or school, family relations, judgment, thinking, or mood (e.g., depressed man avoids friends, neglects family, and is unable to work).  

However, VA treatment records and VA examinations showed no gross impairment in thought processes or communication, persistent delusions or hallucinations, grossly inappropriate behavior, persistent danger of hurting self or others,  disorientation to time or place, or memory loss for names of own relatives, own occupation, or own name.  With respect to hygiene, while his wife assisted the Veteran with his hygiene, the various treatment records and examinations do not show that the Veteran had an inability to maintain personal hygiene.  

The Board also notes that GAF scores are only one indication of the severity of a given service-connected mental disorder.  38 C.F.R. § 4.130, Diagnostic Code 9411; see also Carpenter, supra.  Accordingly, in this case, the overall evidence of record does not reflect that the Veteran's symptomatology was so severe as to merit a 100 percent evaluation under either the previous or revised criteria for mental disorders.  

Notably, the record also demonstrates that the Veteran had intermittent suicidal ideation.  However, the Veteran also reported that no suicide attempts were made and the Veteran had no intent.   

Thus, for all the foregoing reasons, the Board finds that an initial rating in excess of 70 percent for PTSD for the time period from August 28, 2008 to October 31, 2013, is not warranted.

Period since November 1, 2013

The Board finds that from November 1, 2013, the Veteran's PTSD-related symptoms more nearly resemble that of impairment that warrants an initial 100 percent rating under the former psychiatric rating criteria.  38 C.F.R. § 4.132, Diagnostic Code 9411 (1996).  

In this case, the Board is granting a total rating for PTSD beginning November 1, 2013, the date the VA psychiatrist noted that the Veteran was unemployable as a result of his psychiatric problems.  Thus, only the "old" Diagnostic Code 9411 is considered in the current appeal.  See id.; 38 C.F.R. § 4.132, Diagnostic Code 9411 (1996).

The old PTSD diagnostic criteria provide a total rating based upon an inability to obtain or retain gainful employment.  Johnson, 7 Vet. App. at 97; Kuzma v. Principi, 341 F.3d 1327 (Fed. Cir. 2003); 38 U.S.C.A. § 5110 (West 2015); 38 C.F.R. § 4.132, Diagnostic Code 9411 (1996).

As noted above, in November 2013, a VA psychiatrist opined that the Veteran should not be working as a security guard in light of his severe PTSD and that it was doubtful that the Veteran could sustain gainful employment at this time.  Notably, the March 2015 VA examiner indicated that the Veteran had been fired from his security guard job after working there for 2 1/2 years due to his PTSD symptoms and had been off of work for almost a year.

As a result, the Board finds that from November 1, 2013, the Veteran has been incapable of gainful employment due to his service-connected PTSD disability and related psychiatric symptoms and an initial 100 rating for the time period since November 1, 2013 is warranted.

Extraschedular Consideration

The Board has also considered the question of whether an extraschedular rating may be appropriate for the Veteran's service-connected PTSD disability.  See Bagwell v. Brown, 9 Vet. App. 157 (1966).  Ordinarily, the VA Rating Schedule will apply unless there are exceptional or unusual factors which would render application of the schedule impractical.  See Fisher v. Principi, 4 Vet. App. 57, 60 (1993).  According to the regulation, an extraschedular disability rating is warranted upon a finding that the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent period of hospitalization that would render impractical the application of the regular schedular standards.  See 38 C.F.R. § 3.21(b) (1) (2014). 

Under Thun v. Peake, 22 Vet. App. 111 (2008), there is a three-step inquiry for determining whether a veteran is entitled to an extraschedular rating.  First, the Board must first determine whether the evidence presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Second, if the schedular evaluation does not contemplate the level of disability and symptomatology and is found to be inadequate, the Board must then determine whether the claimant's disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  Third, if the rating schedule is inadequate to evaluate a veteran's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether, to accord justice, the veteran's disability picture requires the assignment of an extraschedular rating. 

The Veteran has not identified any factors which may be considered to be exceptional or unusual, and the Board has been similarly unsuccessful.  There is no evidence in the medical records of an exceptional or unusual clinical picture.  The record demonstrates that the Veteran has not required hospitalization as a result of his service-connected PTSD disability.  Further, the record does not demonstrate any other reason why an extraschedular rating should be assigned.  Accordingly, the Board therefore has determined that referral of the case for extraschedular consideration pursuant to 38 C.F.R. § 3.321(b) (1) is not warranted.


ORDER

For the period prior to August 28, 2008, entitlement to an initial rating of 30 percent for PTSD is denied.

For the period from August 28, 2008 to October 31, 2013, entitlement to an initial rating of 70 percent for PTSD is granted, subject to the laws and regulations governing the payment of monetary benefits.

For the period since November 1, 2013, entitlement to an initial rating of 100 percent for PTSD is granted, subject to the laws and regulations governing the payment of monetary benefits.


REMAND

One of the matters the Board must address is which issue or issues are properly before it at this time.  Under the provisions of 38 U.S.C.A. § 7105(a), an appeal to the Board must be initiated by a notice of disagreement and completed by a substantive appeal after a statement of the case is furnished to the veteran.  In essence, the following sequence is required: There must be a decision by the RO, the veteran must express timely disagreement with the decision, VA must respond by explaining the basis of the decision to the veteran, and finally the veteran, after receiving adequate notice of the basis of the decision, must complete the process by stating his argument in a timely- filed substantive appeal.  See 38 C.F.R. §§ 20.200, 20.201, 20.202, and 20.203.

As noted above, in an April 2015 rating decision, the RO, in part granted entitlement to a TDIU, effective March 6, 2015 and established eligibility to Dependents' Educational Assistance, effective March 6, 2015.

In a May 2015 correspondence, the Veteran indicated that he disagreed with these specific findings of the April 2015 rating decision.

While the Veteran expressed disagreement with the April 2015 rating decision, it appears that no subsequent statement of the case was ever issued.  Under Manlincon v. West, 12 Vet. App. 238, 240 (1999), the Board must instruct the RO that the issues of entitlement to an effective date earlier than March 6, 2015, for the grant of a TDIU and entitlement to an effective date earlier than March 6, 2015 for established eligibility to Dependents' Educational Assistance remain pending in appellate status (see 38 C.F.R. § 3.160(c)) and require further action.  See 38 U.S.C.A. § 7105; 38 C.F.R. § 19.26.  In this regard, it is noteworthy that these claims are not before the Board at this time and will only be before the Board if the Veteran files a timely substantive appeal.  The Board's actions regarding this issue are taken to fulfill the requirements of the Court in Manlincon. 

Accordingly, the case is REMANDED for the following action:

The RO should issue a statement of the case to the Veteran addressing the matters of entitlement to an effective date earlier than March 6, 2015, for the grant of a TDIU and entitlement to an effective date earlier than March 6, 2015 for established eligibility to Dependents' Educational Assistance, including citation to all relevant law and regulation pertinent to these claims.  The Veteran must be advised of the time limit for filing a substantive appeal.  38 C.F.R. § 20.302(b).  Then, only if the appeal is timely perfected, these issues are to be returned to the Board for further appellate consideration, if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate 

action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
DAVID L. WIGHT
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


